     Case 3:19-cv-07223-EMC Document 22-1 Filed 01/24/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10                          SAN FRANCISCO DIVISION
11
     Mitek Systems, Inc.,                   Case No. 19-cv-07223-EMC
12
          Plaintiff,
13                                          [PROPOSED] ORDER
                v.                          MODIFYING BRIEFING
14                                          SCHEDULE AND CONTINUING
     United Services Automobile             HEARING ON MOTION TO
15   Association,                           DISMISS OR TRANSFER
16        Defendant.                        The Honorable Edward M. Chen
17
                                            Current Hearing Date:   March 5, 2020
18                                          New Hearing Date:       April 9, 2020
                                            Time:                   1:30 pm
19                                          Courtroom:              5, 17th Floor
20

21

22

23

24

25

26
27

28

                                                            CASE NO. 19-CV-07223-EMC
                                                                  [PROPOSED] ORDER
                         Case 3:19-cv-07223-EMC Document 22-1 Filed 01/24/20 Page 2 of 2




 1                                                                Plaintiff Mitek Systems, Inc. (“Mitek”) and Defendant United Services
 2 Automobile Association (“USAA”) have stipulated that the date of the hearing on

 3 USAA’s Motion to Dismiss or Transfer should be continued to April 9, 2020, that

 4 Mitek’s opposition to that motion should be due February 5, 2020, that USAA’s reply

 5 in support of that motion should be due on February 19, 2020, and that the case-

 6 management conference should be continued to April 16, 2020.

 7                                                                PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9 Dated: ______________, 2020

10
                                                                                          HON. EDWARD M. CHEN
11                                                                                        United States District Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                                                                 -1-                     CASE NO. 19-CV-07223-EMC
     FACE BOOK ’S NON-DI SCLO SED CLAIM CONST RU CTION EVIDENCE
                                                                                                                              [PROPOSED] ORDER
